Citation Nr: 1623704	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-17 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar herniated disc, spondylosis, and rotoscoliosis (excluding the period of temporary total evaluation under 38 C.F.R. § 4.30 from December 17, 2012, to April 30, 2013), evaluated as 40 percent disabling from May 1, 2013, to November 19, 2013; 10 percent disabling from November 19, 2013, to August 14, 2014; 20 percent disabling from August 15, 2014, to October 30, 2014; and 40 percent disabling beginning October 31, 2014, to include whether the reduction of the evaluation from 40 percent to 10 percent, effective November 19, 2013, was proper.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 2006 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, the April 2013 rating decision assigned a temporary total evaluation for the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis, effective December 17, 2012, based on surgical or other treatment necessitating convalescence.  The April 2013 rating decision assigned a 40 percent evaluation beginning April 1, 2013.  An April 2014 rating decision reduced the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis from 40 percent to 10 percent disabling, beginning November 19, 2013.  As the Veteran has communicated his disagreement with both the reduction of his rating and with the ratings that were subsequently assigned, the Board has recharacterized the issue as shown on the title page.  See May 2014 appeal in lieu of VA Form 9.

A May 2014 rating decision extended the period of the temporary total evaluation for the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis to May 1, 2013.  The May 2014 rating decision noted that the previously assigned 40 percent evaluation would now be effective May 1, 2013, and the 10 percent evaluation would continue to be effective November 19, 2013.  An August 2015 rating decision increased the rating for the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis to 20 percent, effective August 15, 2014, and 40 percent, effective October 31, 2014.  As the highest possible rating for this disability has not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a May 2014 rating decision, the RO denied the Veteran's claim for entitlement to an extension of a temporary total evaluation for the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis, after May 1, 2013, based on surgical or other treatment necessitating convalescence.  In July 2014, within one year of the May 2014 rating decision, the Veteran submitted a medical statement from his treating physician to "address the question about the convalescence period."  See 38 C.F.R. §§ 3.156(b), 19.26(b).  This matter is referred to the RO for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2013 rating decision, the RO assigned a 40 percent disability evaluation for the thoracolumbar herniated disc, spondylosis, and rotoscoliosis, effective April 1, 2013 (this effective date was later moved to May 1, 2013).  

2.  In an April 2014 rating decision, the RO reduced the Veteran's rating for thoracolumbar herniated disc, spondylosis, and rotoscoliosis to 10 percent, effective November 13, 2013. 

3.  At the time of the reduction, his 40 percent disability evaluation for thoracolumbar herniated disc, spondylosis, and rotoscoliosis had been in effect for less than five years, and did not result in a decreased combined rating.

4.  Improvement in the Veteran's thoracolumbar herniated disc, spondylosis, and rotoscoliosis disability under the ordinary conditions of life had not been demonstrated. 

5.  For the entire period on appeal, the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis is not shown to have manifested unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 month period. 


CONCLUSIONS OF LAW

1.  The reduction from 40 percent to 10 percent for the thoracolumbar herniated disc, spondylosis, and rotoscoliosis was not proper, and restoration of the 40 percent rating is warranted for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2015).

2.  From November 19, 2013 to October 30, 2014, the criteria for a 40 percent evaluation, but no higher, for the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis have been met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015).

3.  For the entire period on appeal, the criteria for an evaluation in excess of 40 percent for the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis have not been met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication VCAA notice by a letter dated in January 2013.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, identified post-service treatment records, and lay statements have been associated with the record.  There is no indication in the record that the Veteran is in receipt of Social Security Administration disability benefits.

During the appeal period, the Veteran was afforded VA spine examinations in January 2013, November 2013, and November 2014.  The Board has carefully reviewed the examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for entitlement to an increased ratings for his thoracolumbar herniated disc, spondylosis, and rotoscoliosis, there is no additional evidence which needs to be obtained.  38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


II.  Increased Rating and Rating Reduction - Thoracolumbar Herniated Disc, Spondylosis, and Rotoscoliosis 

	Factual Background

Historically, a December 2007 rating decision granted service connection for thoracolumbar herniated disc, spondylosis, and rotoscoliosis, and assigned a 40 percent rating, effective August 1, 2007, the date following the Veteran's discharge from service.  The Veteran did not disagree with the initial rating assigned.  A January 2012 rating decision reduced the evaluation for the thoracolumbar herniated disc, spondylosis, and rotoscoliosis to 20 percent, effective April 1, 2012.  The Veteran did not disagree with this reduction.  

However, in December 2012, the Veteran filed a claim for an increased rating for his thoracolumbar herniated disc, spondylosis, and rotoscoliosis disability, indicating that it had worsened.  During the pendency of the appeal, an April 2013 rating decision assigned a temporary total evaluation for the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis, effective December 17, 2012, based on surgical or other treatment necessitating convalescence.  The April 2013 rating decision assigned a 40 percent evaluation beginning April 1, 2013.  An April 2014 rating decision reduced the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis from 40 percent to 10 percent disabling, beginning November 19, 2013.  A May 2014 rating decision extended the period of the temporary total evaluation for the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis to May 1, 2013.  The May 2014 rating decision noted that the previously assigned 40 percent evaluation would now be effective May 1, 2013, and the 10 percent evaluation would continue to be effective November 19, 2013.  An August 2015 rating decision increased the rating for the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis to 20 percent, effective August 15, 2014, and 40 percent, effective October 31, 2014.  The Board notes that the Veteran has been granted separate disability ratings for his associated right lower extremity radiculopathy and surgical scar.

The Veteran disagrees with the reduction of his rating and seeks higher evaluations for his thoracolumbar herniated disc, spondylosis, and rotoscoliosis, rotoscoliosis, evaluated as 40 percent disabling from May 1, 2013, to November 19, 2013; 10 percent disabling from November 19, 2013, to August 14, 2014; 20 percent disabling from August 15, 2014, to October 30, 2014; and 40 percent disabling beginning October 31, 2014.  He contends that his symptomatology is more severe than reflected by the criteria associated with his assigned disability ratings.  

In a private disability benefits questionnaire submitted in December 2012, Dr. L. S. noted diagnoses of lumbar radiculopathy, sacroiliac joint dysfunction, and lumbar facet arthropathy.  She indicated that the Veteran's most recent flare-up (change in symptoms) made it impossible for him to work or go to school.  Dr. L. S. indicated that she was unable to perform range of motion testing due to the time constraints of the appointment.  She noted; however, that the Veteran's range of motion of the lumbar spine was limited due to pain.  Dr. L. S. noted tender lower lumbar spinous processes and paraspinal muscles, right sciatic notch, right posterior leg.  She indicated that the Veteran had guarding or muscle spasm severe enough to result in abnormal spinal contour.  She noted decreased sensation at right hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  She indicated that the Veteran did not have muscle atrophy.  She noted that deep tendon reflexes were 2+.  Dr. L. S. noted hypersensitivity in the right leg in an L5 nerve root distribution.  She found that the straight leg raising test was positive on the right.  Dr. L. S. indicated that the Veteran had at least 6 weeks of incapacitating episodes due to intervertebral disc syndrome.  She noted use of a cane for ambulation.  Dr. L. S. indicated that the Veteran's back condition impacted his ability to work.  She noted difficulty sitting, standing, walking, and driving for more than short periods.  Dr. L. S. indicated that the Veteran had an appointment scheduled with neurosurgery to evaluation his radiculopathy problems.

VA treatment records revealed that the Veteran underwent a right lumbar L4-5 hemilaminotomy and microdiscectomy in December 2012 for his right lumbar L4-5 disc herniation.

On VA examination in January 2013, the examiner noted diagnoses of thoracolumbar herniated disc, spondylosis, rotoscoliosis, and right lower extremity radiculopathy.  The Veteran reported that he had three bulging discs in service.  He reported that in August 2012, he ruptured one of these discs, which led to a microdiscectomy at L5-S1 for a right L5 radiculopathy.  The Veteran denied flare-ups; he indicated that he was in constant pain.  Range of motion testing showed forward flexion to 35 degrees, with pain at 15 degrees; extension to 25 degrees, with pain at 20 degrees; right lateral flexion to 20 degrees, with pain at 10 degrees; left lateral flexion to 20 degrees, with pain at 15 degrees; and right and left lateral rotation to 30 degrees or greater, with pain.  Range of motion following repetitive-use testing showed forward flexion to 20 degrees; extension to 15 degrees; right lateral flexion to 20 degrees; left lateral flexion to 15 degrees; and right and left lateral rotation to 30 degrees or greater.  The examiner noted functional loss of less movement than normal, excess fatigability, and pain on movement.

The Veteran did not have localized tenderness or pain to palpation.  The Veteran did not have guarding or muscle spasm.  Muscle strength was 5/5.  The Veteran did not have muscle atrophy.  Reflexes were 2+.  Sensation was normal, except for decreased sensation in the right lower leg/ankle.  The straight leg raising test was positive on the right.  Radiculopathy was present; there was moderate intermittent pain and mild paresthesias of the right lower extremity.  This involved the right L4/L5/S1/S2/S3 nerve root.  The examiner found mild right-sided radiculopathy.  The Veteran did not have any other neurologic abnormalities.  The Veteran had intervertebral disc syndrome; the examiner noted at least six weeks of incapacitating episodes over the past 12 months.  The examiner noted that the incapacitating episodes were prior to the surgery in August 2012.  The examiner indicated that the Veteran had not had any incapacitating episodes since the surgery.  The examiner noted constant use of a cane and occasional use of a walker.  

The examiner indicated that the Veteran's back condition impacted his ability to work.  The examiner noted that the Veteran could lift up to five pounds on an occasional basis; walk up to ten minutes at a time; walk for up to two hours in an eight-hour day; stand for up to five minutes at a time; sit for up to 20 minutes at a time; and stand for up to one hour in an eight-hour day.
In a VA physical therapy consult dated in April 2013, the Veteran complained of low back pain, right greater than left and random tingling in the right lower extremity.  He noted surgery in 2012 for a "rupture."  He indicated that his right leg improved following the surgery, and noted that he was back to where he was before the "rupture."  He noted use of a cane for community distances only.  Range of motion testing revealed flexion to 60 degrees (painful); extension to 25 degrees; and lateral flexion to 25 degrees.  There was no change of motion following repetitive motion.  The assessment was long history of low back pain culminating in surgical intervention in December 2012.  The physician noted the following impairments: limited trunk range of motion, some signs of neural tension, and mildly decreased strength in hip abduction.  The physician noted that some mechanical dysfunction was likely present, but morphology limited palpation.  Functionally, the Veteran's gait and tolerance for physical activity was impaired.

In a VA physical therapy note dated in August 2013, the Veteran noted that he was taking Oxycodone four times a day.  He described low back pain, right greater than left.  He also noted random tingling in the right lower extremity.  He described the pain as constant, and worse in the morning.  He noted aggravating factors of bending, sitting, static positions, lifting, and carrying.  He indicated that staying active eased his pain.  Range of motion testing revealed flexion to 60 degrees (painful); extension to 25 degrees (rotates slightly left); and lateral flexion to 25 degrees (painful).  The physician noted that functionally, the Veteran was doing more than he was the past spring, but still endorsed significant functional limitations.  She recommended physical therapy to address these issues.  The physician noted improved mechanics after treatment.  On a low back pain questionnaire in August 2013, the Veteran scored 60 percent.

In a VA physical therapy discharge note in September 2013, the assessment was history of chronic low back pain resulting in microdiscectomy with lingering right lower extremity numbness and a sensation of weakness (though this was not appreciated in the evaluation).  The findings on evaluation included lumbar and pelvic mechanical dysfunction, obesity, and poor functional mobility.  The physical therapist noted that the Veteran attended two sessions, and then failed to return for further treatment.  The physician noted that the physical therapy goals were not met, and recommended discontinuing physical therapy at that time.

In a VA treatment record dated in October 2013, the Veteran indicated that his back pain remained much the same.  He noted right greater than left low back pain, as well as some residual paresthesias in the right leg.  He noted that he was "kicked out of PT" because he did not attend several scheduled sessions.  He indicated that he would like to restart physical therapy.  He noted that the Oxycodone remained about the only treatment measure that seemed to decrease his pain.  The Veteran indicated that he was trying to walk daily, and was able to go about a block or so.  He indicated that he continued to take online college courses, as he felt that his back would not allow him to tolerate sitting in a classroom for long periods of time.  He noted that he was self-conscious about needing to take stretch breaks during class.  Range of motion testing revealed fair flexion and extension and good lateral bends and rotations.  There was pain primarily in the right psis with these motions.  Palpation was tender on the right psis, less so on the left.  There was minimal tenderness over the healed lumbar midline scar, without inflammation.  There was no appreciable lumbar paraspinal muscle spasm.  The right sciatic notch was mildly tender, but without radiation of pain into the thigh.  The posterior thighs and calves were nontender, but with some altered sensation in the posterior right calf.  The Veteran's gait was stable, and there was no evidence of antalgia or focal lower extremity weakness.  The Veteran did not use an assistive device for ambulation.  The impression was chronic low back pain, in part related to the right SI joint pain, with degenerative changes as well.  There was no new evidence of radiculopathy.

On VA examination in November 2013, the examiner noted diagnoses of intervertebral disc syndrome, mild degenerative joint disease, and disc herniation status-post right L4/5 HPL, microdiscectomy (2012).  X-ray imaging dated in November 2013 revealed mild degenerative disc disease.  The Veteran reported that he was currently unemployed due to his back condition and physical therapy three times a week.  He noted that he started attending physical therapy after his surgery, for a duration of about six months now.  He noted surgery to his back in December 2012 as a result of a ruptured disc.  The Veteran noted that he was still in pain because his surgery only corrected his ruptured disc, and not the rest of the herniated discs.  

The Veteran reported flare-ups; he noted that he was in the "ER" every couple of months.  Range of motion testing revealed forward flexion of 90 degrees or greater with pain; extension of 30 degrees or greater with no objective evidence of painful motion; right and left lateral flexion of 30 degrees or greater with no objective evidence of painful motion; and right and left lateral rotation of 30 degrees or greater with no objective evidence of painful motion.  Range of motion following repetitive-use testing showed forward flexion to 90 degrees or greater; extension to 30 degrees or greater; right and left lateral flexion to 30 degrees or greater; and right and left lateral rotation to 30 degrees or greater.  The Veteran did not have additional limitation in range of motion following repetitive-use testing.  The examiner noted the Veteran's functional loss as pain on movement.

The Veteran did not have localized tenderness or pain to palpation.  He did not have guarding or muscle spasm.  Muscle strength was 5/5.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were 2+.  Sensation to light touch was normal.  The straight leg raising test was negative bilaterally.  The Veteran reported radicular pain; he noted mild intermittent pain of the bilateral lower extremities.  The examiner indicated that the Veteran did not have radiculopathy of the lower extremities.  The Veteran did not have any other neurologic abnormalities.  The examiner indicated that the Veteran did not use any assistive devices for locomotion.  The examiner indicated that the Veteran's back condition impacted his ability to work.  The Veteran reported that due to pain and constant visits to physical therapy, it was difficult to find and keep a job.  The examiner noted that the Veteran had back surgery in 2012 and was currently taking Oxycodone and Motrin as needed for pain.  The examiner indicated that the Veteran's back condition was stable and there were no additional functional limitations, to include loss of range of motion, during flare-ups, or secondary to repetitive use, weakness, excessive fatigability, lack of endurance, or incoordination.

In a medical statement dated in December 2013, the Veteran's treating VA physician, Dr. L. S., indicated that the Veteran had diagnoses of both sacroiliac joint pain as well as disc herniation at the L4-5 level.  She noted that he also had arthritis in the lumbar spine.  Dr. L. S. reported that approximately a year ago, he underwent surgery for the disc herniation, and has had prolonged convalescence due to the additional pathologies in the back.  Dr. L. S. indicated that the Veteran had residual right leg sensation changes.  She noted that he continued to improve, albeit gradually.  Dr. L. S. reported that as a result of the back conditions, the Veteran was limited in some of his basic daily activities, such as the amount of bending, lifting, carrying, and standing he could do without aggravation of his back pain.  She noted further that the Veteran was limited in the distance that he could walk without pain.  She indicated that he continued to be treated in the Musculoskeletal Clinic at the VA Medical Center.

In a VA treatment record dated in January 2014, the Veteran indicated that he was back in town after a trip to the southern United States a few weeks ago.  He indicated that the warmer weather helped his back feel better, but the prolonged driving seemed to flare the pain.  He indicated that the pain was essentially back to its usual baseline.  He denied any new areas of pain.  He requested to postpone his physical therapy.  The Veteran reported that he continued to notice benefit with walking as able.  He noted some residual right leg sensory change after the disc herniation.  He noted that the Oxycodone remained helpful.  On examination, his gait was stable with a cane, with no evidence of antalgia or focal muscle weakness.  The impression was chronic low back pain, with contributions from SI joint dysfunction and degenerative changes.

In a submission dated in March 2014, the Veteran indicated that he desired his TDIU claim to be determined based on his back condition, as this is what was causing the most pain and physical limitation.

In a VA treatment record dated in April 2014, the Veteran reported that his low back pain was unchanged since his last visit.  He denied any new areas of pain.  He denied any falls.  He reported use of a cane for ambulation.  The Veteran indicated that he was still interested in attending physical therapy, and planned to start that month.  He reported that Oxycodone was still beneficial, and indicated that he continued to take 25 milligrams daily.  The Veteran reported being more active over the past two weeks, and noted that he was walking a quarter to a half mile per day.  He denied any lower extremity weakness.  On examination, muscle strength was 5/5.  The Veteran has full range of motion in all planes.  The straight leg raising test reproduced bilateral low back pain.  The assessment was chronic axial low back pain with contributions from SI joint dysfunction and degenerative changes.  The physician noted that the Veteran had remained stable since his last visit and had increased his activity level with daily outdoor ambulation.  

In a medical statement dated in May 2014, Dr. L. S. indicated that the Veteran's convalescence period would last approximately six more months from the date of his last musculoskeletal clinic visit, which was April 11, 2014.

In a submission dated in May 2014, the Veteran disagreed with the findings in the November 2013 VA examination.  He indicated that the VA examiner did not perform range of motion testing to determine his limitation of motion.  The Veteran indicated that shortly after this examination, in the musculoskeletal clinic, where Dr. L. S. found that he was still limited in his basic daily activities involving any type of range of motion movements or extended walking.  The Veteran indicated that he felt the November 2013 VA examination was inadequate at best, and in direct contradiction with the progress notes of his treating physician (Dr. L. S.) maintained at the musculoskeletal clinic.

In a VA physical therapy consultation dated in July 2014, the Veteran reported 8/10 back pain when sitting and 6-7/10 back pain when walking.  He described constant pain.  He indicated that when he sat for longer than 10 to 15 minutes, his legs would start to go numb.  He noted easing factors of Oxycodone and moving/walking.  Range of motion findings revealed flexion to 60 degrees (painful); extension to 25 degrees (not as painful); lateral flexion to 25 degrees (no pain); and rotation to 30 degrees (pain).  There was no change in pain following repeated motions.  In a subsequent July 2014 physical therapy note, the Veteran stated that the pain in his back was a little better for a few days after his last therapy session, then started up again.  He indicated that overall, he was feeling better.  He described 6-7/10 pain when sitting and 6/10 pain when walking.  He used a cane for ambulation.  His forward flexion was to 60 degrees (tight) and his extension was to 25 degrees (painful initially, then feeling better, limited).  There was no change in pain following repeated motions.  In a subsequent July 2014 physical therapy note, the Veteran reported back pain for years.  He noted surgery one year prior.  He indicated that he would sleep a few hours, and then wake up due to the pain.  He indicated that the numbness and tingling down his right leg was better since surgery, but still present all the way to the toes.  He noted left lower extremity numbness and tingling as well.  He denied any changes in his bowel or bladder function.  The Veteran reported that it was very difficult to sit due to the pain.  He described the pain as 7/10.  The Veteran was issued a TENs unit for treatment.

In a disability benefits questionnaire dated in July 2014, the Veteran's treating VA physician, Dr. L. S., noted diagnoses of chronic low back pain, sacroiliac joint sprain, disc herniation with radiculopathy, degenerative disc disease, and lumbar facet arthropathy.  The Veteran reported flare-ups.  Dr. L. S. indicated that she was unable to perform range of motion testing due to the constraints of the clinic visit times.  She noted that general comments on range of motion of the spine were included in her clinic notes.  Dr. L. S. indicated that the Veteran had localized tenderness or pain to palpation of the thoracolumbar spine; she referred to her clinic notes for further explanation.  Dr. L. S. indicated that the Veteran had intermittent guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal spinal contour.  

Dr. L. S. indicated that muscle strength was 5/5 with the exception of right ankle dorsiflexion and great toe flexion (4/5) per the January 2013 examination.  Dr. L. S. indicated that the Veteran did not have muscle atrophy.  Dr. L. S. indicated that deep tendon reflexes were all normal per the January 2013 examination.  Dr. L. S. indicated that sensation to light touch was normal, with the exception of abnormal sensation of the right posterior calf and foot (not a decrease).  Dr. L. S. indicated that the straight leg raising test elicited low back pain bilaterally (per the April 2014 findings).  Dr. L. S. noted radiculopathy residuals from the L4-5 disc herniation (right lower extremity mild paresthesias).  She did not find any other neurologic abnormalities.  Dr. L. S. indicated that the Veteran did not have any bed rest prescribed by a physician in the past 12 months.  She noted use of a cane as needed (probably occasional).  Dr. L. S. found that the Veteran's back condition impacted his ability to work.  She noted that the Veteran had been attending school via online courses to avoid increased pain with prolonged sitting in class.  Dr. L. S. indicated that the Veteran had chronic low back pain/sacroiliac joint pain with post-acute superimposed pain due to L4-5 disc herniation requiring surgery.

In a medical statement dated in July 2014, Dr. L. S. noted that the Veteran had several problems with his back that influenced his status: chronic sacroiliac joint pain, herniated disc at L4-5 (surgery December 2012), and arthritis and degenerative disc disease in the lumbar spine.  She indicated that the Veteran had been receiving treatment for all of these problems, and they influenced each other.  

Dr. L. S. indicated that the Veteran experienced a definite change of physical status in September 2012.  She noted that this change was manifested as increased back and leg pain of a different type and location than originally present.  She indicated that this pain was related to a new disc herniation at the L4-5 level, and was disabling.  Dr. L. S. opined that the Veteran remained totally disabled in the immediate pre-operative period, and in the post-operative period until January 25, 2013, when neurosurgery approved him to begin physical therapy.  Dr. L. S. indicated that the Veteran then entered a more prolonged post-operative convalescence phase during which he was still partially disabled in terms of his prior level of function.  Dr. L. S. opined that this phase lasted until approximately June 2013.  She noted that since that time, the Veteran has continued to require treatment for the other low back pain diagnoses that were present before the surgery, and remain present to this day.  She indicated that he was working with a physical therapist to address this more chronic status, and it was anticipated that this treatment would continue for at least another several weeks to months.

In a VA physical therapy note dated in August 2014, the Veteran reported good and bad days, with more good days recently.  He indicated that he was using the TENs unit every other day and felt like it helped a little bit.  He noted that he was walking a block almost every day.  The Veteran indicated that his back pain was about the same.  He used a cane for ambulation.  In August 2014, the Veteran indicated that he found physical therapy helpful.  He noted that he still had some altered sensation in the lower lateral right leg and foot.  Lower extremity strength was 5/5, with possible impaired effort with testing due to discomfort.  The Veteran was able to walk on his toes/heels.  Lower extremity sensation was normal, except for increased sensitivity of the right lower lateral leg and foot.  The Veteran's gait did not exhibit antalgia, although he used a cane for ambulation.  Palpation revealed tender mid-lower lumbar spinous processes and mildly increased muscle tension of the right upper/mid lumbar paraspinals.  The physician noted a mildly uncomfortable right posterior calf due to residual sensory changes post-surgery.  The impression was chronic low back pain related to degenerative disc disease and SI joint pain.

In a VA physical therapy note dated in September 2014, the Veteran reported low back pain with radicular symptoms in the bilateral lower extremities.  He described his pain as 7/10.  He used a cane for ambulation.  In October 2014, the Veteran stated his back pain remained the same as usual.  He also noted sensory deficits in the right lower lateral leg and dorsal foot.  The physician (L. S.) noted that she performed a detailed range of motion examination with a goniometer.  In September 2014, range of motion testing revealed flexion to 30 degrees; extension to 5 to 10 degrees; lateral bending to 10 degrees on the right and 30 degrees on the left; and rotation to 20 degrees on the right and 30 degrees on the left.  In October 2014, the Veteran described his low back pain as constant, aching, soreness, sharp, throbbing, stabbing, and cramping.  He indicated that it was relieved by medications and rest.

In October 2014, Dr. L. S. submitted additional medical evidence regarding the Veteran's back.  Range of motion findings revealed forward flexion to 10 degrees, with painful motion at 0 degrees; extension at 5 degrees, with painful motion at 0 degrees; right lateral flexion to 10 degrees with pain; left lateral flexion to 20 degrees with pain; right lateral rotation to 10 degrees with pain; and left lateral rotation to 30 degrees with pain.  Range of motion post-repetitive use testing revealed forward flexion to 10 degrees; extension to 10 degrees; right and left lateral flexion to 10 degrees; and right and left lateral rotation to 20 degrees.  Muscle strength was 5/5, with the exception of right hip flexion, knee extension, and ankle plantar flexion (4/5).  Right lower leg/ankle sensation was hypersensitive and right foot/toes sensation was decreased.  The straight leg raising test elicited low back pain at 17 degrees on the right and 25 degrees on the left.

On VA examination in November 2014, the examiner noted diagnoses of degenerative arthritis of the spine and herniated intervertebral disc, status-post right lumbar L4-5 hemilaminotomy and microdiscectomy.  The examiner noted that the Veteran had been seen multiple times over the years due to his chronic low back pain, SI joint arthritis, and degenerative joint disease of L5-S1.  The examiner noted that the Veteran had recently started the MOVE program due to morbid obesity, as this was felt to contribute to his low back symptoms.  The examiner noted that the Veteran was taking Gabapentin for his chronic pain, but this had been discontinued.  The examiner noted that the Veteran currently took Ibuprofen 800 milligrams and Oxycodone.  The Veteran reported the following symptoms: permanent dullness, tingling, numbness, and a sensation of sleepiness around the lateral aspect of the right foot and right big toe; constant lower back pain described as achy and pinching; and weakness of the right lower leg.  The Veteran indicated that these symptoms affect his sleep, walking, and prolonged sitting.  He also reported problems with heavy lifting.

The Veteran reported flare-ups; he indicated that during flare-ups he was unable to walk, sit or stand for prolonged periods.  Range of motion testing revealed forward flexion to 55 degrees, with pain at 45 degrees; extension to 30 degrees or greater, with pain; right and left lateral flexion to 30 degrees or greater, with pain; and right and left lateral rotation to 30 degrees or greater, with pain.  Range of motion testing following repetitive-use revealed forward flexion to 45 degrees; extension to 20 degrees; right and left lateral flexion to 20 degrees; and right and left lateral rotation to 20 degrees.  The examiner noted the following functional impairments: less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance.  The Veteran had generalized tenderness of the lower spine.  He had muscle spasms and guarding of the thoracolumbar spine resulting in abnormal gait or spinal contour.

Muscle strength was 5/5, with the exception of right ankle plantar flexion, ankle dorsiflexion, and great toe extension (4/5).  The Veteran did not have muscle atrophy.  Deep tendon reflexes were 2+.  Sensation to light touch was normal, with the exception of decreased sensation in the right lower leg/ankle and foot/toes.  The straight leg raising test was positive on the right.  The Veteran had radiculopathy; he had mild intermittent pain, paresthesias, and numbness of the right lower extremity.  The nerve roots involved were L4/L5/S1/S2/S3.  The examiner indicated that the right lower extremity radiculopathy was mild.  The Veteran did not have ankylosis of the spine.  He had intervertebral disc syndrome, but without incapacitating episodes over the past 12 months.  The Veteran reported constant use of a cane for ambulation.  

The examiner found that the Veteran's back condition impacted his ability to work.  The examiner noted impairment due to the lower back condition, limited flexion at waist level due to pain, and limited range of motion of extension and sideways movement of the lower spine due to pain.  The examiner noted the following functional limitations: unable to lift more than 20 pounds; unable to perform prolonged standing or sitting; and unable to perform any job that involves walking, running, or prolonged walking.  The examiner noted the following accommodations: must change positions as needed; no lifting of more than 20 pounds; and no flexion at waist level.  The examiner indicated that it was not possible to determine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time without resorting to mere speculation because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

In a VA treatment record dated in December 2014, the Veteran reported that his back pain remained the same, as did the paresthesia in the lower lateral right leg and foot.  Range of motion findings showed fair flexion, a relatively greater decrease in extension, and fairly good lateral bending and rotations.  The pain was primarily in the psis region and less so in the lumbar region.  There was no leg pain with range of motion.  Palpation was mostly tender at the right psis.  The lumbar scar was non-tender to palpation.  There was no spasm or tenderness of the lumbar paraspinal muscles.  Sensation was decreased to light touch in the lateral right foot and lower leg.  The Veteran's gait was normal, and no assistive device was used.  The impression was chronic low back pain, related to disc degenerative changes (surgery December 2012) with right SI joint pain as well.  The Veteran was encouraged to resume his prior level of activity.
In a VA treatment record dated in March 2015, the Veteran reported that his back pain remained relatively the same since his last visit.  He had full range of motion in all planes.  There was mild tenderness with forward flexion and no pain with extension.  His strength was 5/5.  Sensation was decreased to light touch over the sural distribution of the right lower extremity.  The Veteran was able to ambulate independently.  The assessment was chronic axial low back pain and SI joint dysfunction.  The physician noted that the Veteran had been engaged in more physical activities since his last visit and his pain level was stable.  The physician noted that the Veteran was functioning fairly well, despite some continued pain centralization.  In a subsequent March 2015 treatment record, the physician noted that the Veteran's right plantar flexion had improved, as he was better able to do a single leg toe raise on the right than last testing.  The Veteran's spine rotation and lateral bending to the left was associated with pain in the right SI joint.  The Veteran still used a cane for longer distance ambulation.

      Rating Reduction

The Board initially notes that the April 2014 rating decision did not result in a reduction in overall compensation payments, so the claim is not subject to the notification requirements of 38 C.F.R. § 3.105(e).  Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991); 38 C.F.R. § 3.105(e). 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  

In this case, an April 2013 rating decision assigned a temporary total evaluation for the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis, effective December 17, 2012, based on surgical or other treatment necessitating convalescence (prior to this temporary total evaluation, the Veteran's rating was 20 percent).  The April 2013 rating decision assigned a 40 percent evaluation beginning April 1, 2013.  An April 2014 rating decision reduced the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis from 40 percent to 10 percent disabling, beginning November 19, 2013.  

A May 2014 rating decision extended the period of the temporary total evaluation for the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis to May 1, 2013.  The May 2014 rating decision noted that the previously assigned 40 percent evaluation would now be effective May 1, 2013, and the 10 percent evaluation would continue to be effective November 19, 2013.  An August 2015 rating decision increased the rating for the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis to 20 percent, effective August 15, 2014, and 40 percent, effective October 31, 2014.  

Therefore, the greater protections set forth in 38 C.F.R. § 3.344 do not apply in this case because the 40 percent disability rating for the thoracic spine disability was not in effect for five or more years at the time of the reduction in April 2014. 

The issue here is whether an improvement in the Veteran's thoracic spine disability occurred after May 2013.  The Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  In addition, it must be determined that an improvement in a disability had actually occurred; and that such improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993). The Board must consider the entire medical history and apply the preponderance of the evidence standard in its determination. Schafrath, supra; Brown, supra. 

After reviewing the evidence of record, the Board finds that there is competent and credible evidence that the Veteran's thoracolumbar herniated disc, spondylosis, and rotoscoliosis had not improved at the time of the April 2014 rating action.  The Board is mindful that, in reducing the disability rating from 40 percent to 10 percent, the RO considered the results of the Veteran's November 2013 VA examination, which tended to show that the Veteran's service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis did not meet the criteria for a 40 percent disability rating.  Crucially, however, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  After considering the Veteran's entire medical history, a preponderance of the evidence does not show a material improvement in the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis.
As noted above, applicable regulations require an improvement in daily function and that such an improvement be demonstrated by a preponderance of the evidence.  See Brown, 5 Vet. App. at 421; 38 C.F.R. §§ 4.2, 4.10.  In this regard, at the time of the rating reduction in April 2014, the evidence showed that the Veteran continued to experience significant low back pain and flare-ups.  Significantly, in the November 2013 examination, the Veteran reported that he was in the emergency room for his back "every couple of months."  He indicated that his back impacted his ability to work due to the pain and constant visits to physical therapy.  In a medical statement dated in December 2013, Dr. L. S. indicated that the Veteran continued to be limited in some of his basic daily activities, such as the amount of bending, lifting, carrying, walking, and standing he could perform.  Additionally, VA treatment records around this timeframe noted continued complaints pertaining to the back condition and its impact on the Veteran's ability to perform his daily functions and work.  

Moreover, post-reduction, in May 2014, Dr. L. S. indicated that the Veteran's convalescence period would continue to last six months from April 11, 2014.  In a private evaluation in July 2014, Dr. L. S. found that the Veteran's back condition impacted his ability to work, as he was taking online classes to avoid increased pain with prolonged sitting in class.  VA treatment records continued to show complaints of constant back pain at an intensity level of 6-8/10 with an impact on activities of daily living.  Therefore, the fact remains that an improvement in overall thoracic spine function did not occur. 

In this case, when considering the November 2013 VA examination findings in conjunction with the previous January 2013 examination findings, despite some variations, the Veteran's overall disability picture remained essentially unchanged.  As VA has failed to meet its burden to demonstrate actual improvement of the Veteran's thoracolumbar herniated disc, spondylosis, and rotoscoliosis disability resulting in an improvement in his ability to function under the ordinary conditions of life and work, the restoration of a 40 percent rating is warranted.  Additionally, for the reasons discussed above, the Board finds that the restoration of the 40 percent rating is warranted for the entire appeal period, to include the period in which the RO subsequently assigned a 20 percent rating (August 15, 2014, to October 30, 2014).

	Increased Rating

As discussed above, the Board has restored the Veteran's 40 percent rating for his thoracolumbar herniated disc, spondylosis, and rotoscoliosis for the entire period on appeal.  The Board will now address whether the Veteran is entitled to a rating in excess of 40 percent at any time during the appeal period.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating for his thoracolumbar herniated disc, spondylosis, and rotoscoliosis.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

For the entire period on appeal, the General Rating Formula does not provide for a rating higher than 40 percent unless there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case, the Veteran has not been diagnosed with ankylosis of any segment of his spine.  

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine has been limited, flexion was still possible, and some range of motion has been present throughout the applicable period under appeal.  As shown above, there is no medical evidence of any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine absent ankylosis.  In addition, none of the medical evidence suggests that the severity of his service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis is the functional equivalent of ankylosis.  Notably, all of the VA examinations demonstrated that the Veteran had at least some range of motion in his lumbar spine, even with Deluca considerations, throughout the applicable period under appeal.  As such, he is not entitled to a higher rating under the General Rating Formula for limitation of spine movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Moreover, the medical evidence of record does not suggest that the Veteran has had incapacitating episodes having a total duration of at least six weeks during the past 12 month period.  In particular, the November 2013 VA examination, the July 2014 evaluation, and the November 2014 VA examination did not show any incapacitating episodes due to intervertebral disc syndrome.  The Board acknowledges that the December 2012 and January 2013 physicians noted at least 6 weeks of incapacitating episodes due to intervertebral disc syndrome in the past year.  However, the January 2013 examiner explained that the incapacitating episodes were prior to the back surgery in August 2012.  The examiner noted that the Veteran had not had any incapacitating episodes since the surgery.  Notably, the Veteran was assigned a temporary total evaluation following his back surgery, from December 17, 2012, to May 1, 2013.  As such, a disability rating higher than the currently assigned 40 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id. 

As to whether additional compensation for neurological impairment is warranted at any time during the appeal period, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  The Board observes that in a December 2007 rating decision, the RO granted a separate compensable rating for right lower extremity radiculopathy.  In December 2012, the Veteran filed an increased rating claim for his right lower extremity radiculopathy.  In an April 2013 rating decision, the RO continued the 10 percent rating for right lower extremity radiculopathy.  The Veteran did not disagree with this decision.  Thus, a separate rating for the Veteran's neurological abnormality has been granted, and that matter is not for consideration here.  Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an increased rating higher than 40 percent for the entire period on appeal, for the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis.

Accordingly, the preponderance of the evidence is against assignment of an increased rating higher than 40 percent for the entire period on appeal, for the Veteran's service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

      Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis.  The Veteran's thoracolumbar herniated disc, spondylosis, and rotoscoliosis is manifested by less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing, or weight-bearing, and lack of endurance.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Moreover, the Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, as will be discussed in more detail below, the Board is remanding entitlement to TDIU for further development.  As such, that issue is not for consideration here.






ORDER

The 40 percent rating for thoracolumbar herniated disc, spondylosis, and rotoscoliosis is restored beginning November 19, 2013, subject to the statutes and regulations governing the payment of monetary benefits.

From November 19, 2013 to October 30, 2014, a 40 percent evaluation, but no higher, for the service-connected thoracolumbar herniated disc, spondylosis, and rotoscoliosis is granted.

For the entire period on appeal, entitlement to an increased rating in excess of 40 percent for thoracolumbar herniated disc, spondylosis, and rotoscoliosis is denied.


REMAND

With respect to the Veteran's claim for TDIU, a review of the record shows that service connection is presently in effect for the Veteran for: depression, not otherwise specified, and anxiety, not otherwise specified, with generalized features, rated as 70 percent disabling; thoracolumbar herniated disc, spondylosis, and rotoscoliosis, rated as 40 percent disabling; tension/migraine headaches, rated as 30 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; right knee scar, rated as 10 percent disabling; and surgical scar, thoracolumbar spine, rated as noncompensable.  Therefore, the Veteran meets the schedular requirements for TDIU.  38 C.F.R. § 4.16(a).  

However, the Veteran's complete employment history is unclear from the record.  In the Veteran's VA Forms 21-8940, Veteran's Application for Increased Compensation based on Unemployability, dated in November 2012 and January 2013, the Veteran indicated that he last worked full-time in 2008 due to his back disability.  He noted that he became too disabled to work in 2009.  He listed "All About Pools" as his last employer, with an end date of employment as May 1, 2012.  In a VA Form 21-4192 dated in March 2013, the Veteran's supervisor from All About Pools indicated that the Veteran worked from April 15, 2012, to August 10, 2012, and was laid off because there was no more work available.  In an April 2013 VA examination, the Veteran reported that he last worked in a seasonal job for a few months in 2010.  He also noted that he worked as a "parts guy for a pool company" in the summer of 2012, until he had to stop working due to his back.  He noted that he was trying to go to school, but had difficulty with his grades from missing classes due to medical appointments.  In a November 2013 VA examination, the Veteran reported that he was unemployed.  

In a March 2014 VA treatment record, the Veteran requested a letter from the physician for his "employer" regarding his physical therapy schedule.  He indicated that he was uncertain what the "work implications" would be from the letter.  In a July 2014 private evaluation, Dr. L. S. noted that the Veteran had been attending school online to avoid increased pain with prolonged sitting.  In a VA treatment record dated in August 2014, the Veteran reported that he was looking for part-time work, as his position as an attendant for his grandfather would be ending soon.  He noted that he had three to four interviews lately.  In a March 2015 VA treatment record, the Veteran reported that he recently completed his bachelor's degree.  In March 2015, the Veteran reported that he was working with VA vocational rehabilitation to assist with his job search.  He noted that he was nearing the conclusion of the program and was looking for work in the private sector now.

The Veteran has claimed throughout the course of the appeal that he is unable to work due to his service-connected disabilities, namely his thoracolumbar herniated disc, spondylosis, and rotoscoliosis disability.  However, it is not clear from the evidence of record whether the Veteran is currently gainfully employed in a full-time occupation.  While the record reflects that the Veteran has been employed at various times throughout the appeal period, it is unclear whether this employment constituted substantially gainful employment.  

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  The regulation explains that marginal employment shall not be considered "substantially gainful employment."  Marginal employment is defined as employment where a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.; see also Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment may also be found in some cases when earned annual income exceeds the poverty threshold, such as cases where there is employment in a protected environment, such as a family business or sheltered workshop.  Id.

Although the Veteran already completed VA Forms 21-8940, Veteran's Application for Increased Compensation based on Unemployability, in November 2012 and January 2013, the evidence of record suggests that updated information is needed.  On remand, a new VA Form 21-8940 should be forwarded to the Veteran for completion.  The RO should also request that the Veteran provide evidence pertaining to his annual income.  Finally, any other development deemed necessary to adjudicate the claim for entitlement to TDIU should be completed.

Accordingly, the case is REMANDED for the following action:

1.   Send a VA Form 21-8940 to the Veteran for 
	completion, and subsequently send a VA Form 21-
	4192, Request for Employment Information in 
	Connection with a Claim for Disability Benefits, to 
	the former employers listed on the Veteran's 
	submitted VA Form 21-8940.

2.   Contact the Veteran and request that he provide proof 
	of his annual salary throughout the course of the 
	appeal, such as copes of salary statements, wage 
	receipts, W-2s, and/or tax returns for each year.

3.   After completing the above development, and any 
	other action deemed necessary, adjudicate the claim 
	for entitlement to TDIU.  If the benefit sought remains 
	denied, provide the Veteran and his representative 
	with a supplemental statement of the case after 
	according the requisite time to respond.  The matter 
	should then be returned to the Board for appropriate 
	appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


